               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   Case No. 19-CR-61-2-JPS-JPS
 v.

 DIAQUAN R. TUCKER,
                                                                  ORDER
                      Defendant.


1.      BACKGROUND

        On April 8, 2021, Defendant filed a motion for compassionate

release. (Docket #90). The Government filed a response on May 19, 2021.

(Docket #95). The Court finds that there is sufficient record on which it may

deny Defendant’s motion.

2.      FACTS

        Defendant is serving a federal sentence after pleading guilty to

robbery and firearms charges in 2020. (Docket #83). Defendant was

sentenced by this Court to a total of 108 months in prison. (Id.) Defendant

is currently detained at Federal Correctional Institution Oxford (“FCI

Oxford”) in Oxford, Wisconsin. His projected release date is in 2027.

        In his motion, Defendant asks the Court to release him from prison

because his health conditions place him at increased risk of harm from

COVID-19. (Docket #90 at 4–5). Defendant states that he suffers from

asthma, a “slow heartbeat,” and mental health issues. (Id. at 5). According

to the Government and Defendant’s medical records, Defendant contracted

and recovered from COVID-19. (Docket #95 at 16, #95-1 at 1). He has since

been vaccinated against the COVID-19 virus. (Docket #95 at 4, #95-1 at 3).



     Case 2:19-cr-00061-JPS Filed 09/21/21 Page 1 of 6 Document 99
        As of September 21, 2021, FCI Oxford reports that no inmates and no

staff members have active cases of COVID-19.1 No inmate deaths have been

reported, and 588 inmates and 80 staff have recovered from the virus.2

Further, FCI Oxford is reporting that 77 of its staff and 563 of its inmates

have been fully vaccinated.3

3.      LEGAL STANDARD

        The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

        While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same


        1Fed.   Bureau      of       Prisons,        COVID-19       Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Sept. 21, 2021).
        2   Id.
        3   Id.


                               Page 2 of 6
     Case 2:19-cr-00061-JPS Filed 09/21/21 Page 2 of 6 Document 99
determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).

        The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).




                            Page 3 of 6
  Case 2:19-cr-00061-JPS Filed 09/21/21 Page 3 of 6 Document 99
        Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.      ANALYSIS

         The outbreak of COVID-19, together with underlying medical

conditions that place a defendant at “high risk” should he contract the

disease, may establish an extraordinary and compelling reason warranting

release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-JPS, 2020 WL

4437154, at *4 (E.D. Wis. Aug. 3, 2020). Defendant alleges that he suffers

from a list of health conditions including asthma, a “slow heartbeat,” and

mental health issues. (Docket #90 at 5). At least one of these conditions

appears on the Centers for Disease Control and Prevention’s list of

conditions that can make a person more likely to get severely ill from

COVID-19.4 But the Court need not wade too deep into Defendant’s medical

history.

        Since Defendant filed his motion, the risk calculus has changed

significantly given the introduction of several very effective and

increasingly widely available vaccines that inoculate against COVID-19.



        People with Certain Medical Conditions, Ctrs. for Disease Control &
        4

Prevention,            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Sept. 21, 2021).


                               Page 4 of 6
     Case 2:19-cr-00061-JPS Filed 09/21/21 Page 4 of 6 Document 99
Importantly, on August 23, 2021, after rigorous and thorough evaluation,

the Food and Drug Administration approved the Pfizer-BioNTech COVID-

19 vaccine for all individuals aged 16 years and older.5 Other vaccines,

including the Moderna vaccine, have been approved for emergency use

since late 2020, with great success.6 Quickly, it is becoming well-settled law

in the Seventh Circuit that, “for most prisoners[,] the availability of vaccines

for COVID-19 ‘makes it impossible to conclude that the risk of COVID-19

is an “extraordinary and compelling” reason for immediate release.’”

United States v. Sullivan, No. 20-2647, 2021 WL 3578621, at *2 (7th Cir. Aug.

13, 2021) (quoting United States v. Broadfield, 5 F.4th 801, 803 (7th Cir. 2021));

see also United States v. Burgard, No. 20-3210, 2021 WL 3781384, at *2 (7th Cir.

Aug. 26, 2021); United States v. Eveland, No. 20-3449, 2021 WL 3414202, at *1

(7th Cir. Aug. 5, 2021); United States v. Ugbah, 4 F.4th 595, 597 (7th Cir. 2021).

        Vaccination at FCI Oxford is well underway, and Defendant has

been vaccinated. The Court concludes that the combination of Defendant’s

health issues is mitigated by the COVID-19 vaccine. Defendant has not

presented an extraordinary and compelling reason warranting his early

release. Sullivan, No. 20-2647, 2021 WL 3578621, at *2.

5.      CONCLUSION

        Defendant has not proffered an extraordinary and compelling

reason warranting his release. Therefore, the Court will deny Defendant’s




      FDA News Release, U.S. Food & Drug Admin., FDA Approves First
        5

COVID-19 Vaccine (Aug. 23, 2021), https://www.fda.gov/news-events/press-
announcements/fda-approves-first-covid-19-vaccine.
       See U.S. Food & Drug Admin., Moderna COVID-19 Vaccine (updated
        6

Aug.      18,    2021),     https://www.fda.gov/emergency-preparedness-and-
response/coronavirus-disease-2019-covid-19/moderna-covid-19-vaccine.


                               Page 5 of 6
     Case 2:19-cr-00061-JPS Filed 09/21/21 Page 5 of 6 Document 99
motion for compassionate release, (Docket #90). The Court will grant the

Government’s motion to seal, (Docket #94).

      Accordingly,

      IT IS ORDERED that Defendant Diaquan R. Tucker’s motion for

compassionate release (Docket #90) be and the same is hereby DENIED;

and

      IT IS FURTHER ORDERED that the Government’s motion to seal

(Docket #94) be and the same is hereby GRANTED.

      Dated at Milwaukee, Wisconsin, this 21st day of September, 2021.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 6 of 6
  Case 2:19-cr-00061-JPS Filed 09/21/21 Page 6 of 6 Document 99
